DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to RCE filed on 3/23/2022.
Claims 1, 5, and 9 have been amended in this action.
Claims 1-12 are pending.
Claims 1-12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Su (Reg. No. 45,140) on 4/30/2022.

Amendment to the Claims:
	Claims 1, 5, and 9 will be replaced as following:

1. (Currently Amended) A method to perform distributed upgrade of a component of a data plane, a control plane, or a management plane in a virtualized computing environment including one or more components, comprising: 
collecting, by a first upgrade coordinator of a first manager of the management plane, information associated with all the one or more components, wherein the first upgrade coordinator is a self-contained application that orchestrates upgrade processes of the one or more components; 
preparing, by the first upgrade coordinator, an upgrade plan including a first set of tasks and a second set of tasks for upgrading the one or more components based on the collected information, wherein the first set of tasks is associated with the first manager and the second set of tasks is associated with a second manager of the management plane; 
upgrading, by the first upgrade coordinator, the first upgrade coordinator based on the first set of tasks; and 
distributing, by the first upgrade coordinator, the first set of tasks to the first upgrade coordinator and the second set of tasks to a second upgrade coordinator of the second manager.

5. (Currently Amended) A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the D705.C1-2-processor to implement a method of performing distributed upgrade of a component of a data plane, a control plane, or a management plane in a virtualized computing environment including one or more components, wherein the method comprises: 
collecting, by a first upgrade coordinator of a first manager of the management plane, information associated with all the one or more components, wherein the first upgrade coordinator is a self-contained application that orchestrates upgrade processes of the one or more components; 
preparing, by the first upgrade coordinator, an upgrade plan including a first set of tasks and a second set of tasks for upgrading the one or more components based on the collected information, wherein the first set of tasks is associated with the first manager and the second set of tasks is associated with a second manager of the management plane; 
upgrading, by the first upgrade coordinator, the first upgrade coordinator based on the first set of tasks; and 
distributing, by the first upgrade coordinator, the first set of tasks to the first upgrade coordinator and the second set of tasks to a second upgrade coordinator of the second manager.

9. (Currently Amended) A computer system configured to perform performing distributed upgrade of a component of a data plane, a control plane, or a management plane in a virtualized computing environment including one or more components, comprising: 
D705.C1-3-a processor; and 
a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, cause the processor to: 
collect, by a first upgrade coordinator of a first manager of the management plane, information associated with all the one or more components, wherein the first upgrade coordinator is a self-contained application that orchestrates upgrade processes of the one or more components; 
prepare, by the first upgrade coordinator, an upgrade plan including a first set of tasks and a second set of tasks for upgrading the one or more components based on the collected information, wherein the first set of tasks is associated with the first manager and the second set of tasks is associated with a second manager of the management plane; 
upgrade, by the first upgrade coordinator, the first upgrade coordinator based on the first set of tasks; and 
distribute, by the first upgrade coordinator, the first set of tasks to the first upgrade coordinator and the second set of tasks to a second upgrade coordinator of the second manager.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, wherein the first upgrade coordinator is a self-contained application that orchestrates upgrade processes of the one or more components; preparing, by the first upgrade coordinator, an upgrade plan including a first set of tasks and a second set of tasks for upgrading the one or more components based on the collected information, wherein the first set of tasks is associated with the first manager and the second set of tasks is associated with a second manager of the management plane; upgrading, by the first upgrade coordinator, the first upgrade coordinator based on the first set of tasks as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 5, and 9.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANNA C DENG/Primary Examiner, Art Unit 2191